                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


Allah Burman

    v.                               Civil No. 20-cv-982-JD
                                     Opinion No. 2021 DNH 110
Warden, FCI Berlin


                               O R D E R

    Allah Burman, who is an inmate at the Federal Correctional

Institution in Berlin, New Hampshire, (“FCI Berlin”) and is

proceeding pro se, filed a petition for relief under 28 U.S.C.

§ 2241.   Following preliminary review, the petition was served

on the warden at FCI Berlin.    The warden now moves for summary

judgment, and Burman objects.



                        Standard of Review

    “Summary judgment is appropriate when the moving party

shows that ‘there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.’”

Joseph v. Lincare, Inc., 989 F. 3d 147, 157 (1st Cir. 2021)

(quoting Fed. R. Civ. P. 56(a)).    In making that determination,

the court construes the record in the light most favorable to

the nonmoving party.   Thompson v. Gold Medal Bakery, Inc., 989

F.3d 135, 141 (1st Cir. 2021).     To avoid summary judgment, the

nonmoving party “must adduce specific facts showing that a trier
of fact could reasonably find in his favor” and “cannot rely on

conclusory allegations, improbable inferences, acrimonious

invective, or rank speculation.”       Id.   Summary judgment is

required if a party fails to make a sufficient showing to

establish an essential element of his case.       Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).



                             Background

    Burman brought a § 2241 petition challenging disciplinary

proceedings that resulted in the loss of good time credit.         In

Claim 1, Burman alleges that he was charged with possession of a

dangerous weapon, code 104, Incident Report #2680722, and that

his due process rights were violated in the course of that

proceeding.    In Claim 2, Burman alleges that he was charged with

a verbal threat, code 203, Incident Report 3306215, and that his

due process rights were violated in the course of that

proceeding.    In Claim 3, Burman alleges that more than one year

of good time credit has been taken unlawfully by various

disciplinary hearing officers (“DHO”) in unspecified

proceedings.

    As alleged in the petition, Burman was found guilty in the

disciplinary proceeding addressed in Claim 1.       Burman requested

a copy of the DHO’s report in that matter but he did not receive

a copy until five years after the incident when his case manager

                                   2
gave it to him.    Neither Burman nor the warden has provided a

copy of the incident report or the DHO’s report for that

incident.

    After receiving a copy of the DHO’s report, Burman appealed

the DHO’s decision to the Northeast Regional Office, which

denied the appeal.    He then filed an appeal with the Office of

General Counsel.     Burman explained in the appeal to the Office

of General Counsel, that he had not received a decision from the

Northeast Regional Office.    The Office of the General Counsel

returned the appeal form to Burman because he did not include a

copy of the decision of the Northeast Regional Office.     Burman

did not respond, and the matter was closed.     The warden has not

provided a copy of a decision issued by the Northeast Regional

Office.

    With respect to incident report #3306215 that is addressed

in Claim 2, the incident involved Burman’s refusal to submit to

handcuffs and making a threat that he would attack any staff who

entered his cell.    Burman refused to attend the Unit

Disciplinary Committee hearing on the incident, and charges

against him were referred to a DHO for a further hearing.     The

hearing before the DHO was held on October 15, 2019.     Burman

declined to have a staff representative at the hearing.

    At the hearing, Burman denied the charges and said:      “At no

time did I refuse to cuff up.    This is retaliation for me suing

                                  3
Loretto for over-crowding.     This is fabricated.   At no time did

I make any threats.”     Doc. 19-4.    The DHO did not find Burman’s

statement credible and instead relied on the incident report

submitted by Officer M. Avila.     The DHO explained that while

Burman had a motive to avoid punishment by not telling the

truth, the officer had nothing to gain by correctly reporting

the incident.     Doc. 19-4.   Burman was found guilty of violating

Code 203, and the sanctions imposed on him were thirty days of

disciplinary segregation, loss of twenty-seven days of good time

credit, and loss of four months of telephone privileges.      The

report was delivered to him on October 22, 2019.

    Burman filed an appeal with the Northeast Region, arguing

that he was not guilty and the DHO’s findings should be

reversed.     In support, Burman argued that the delay between the

incident and the hearing before the DHO violated due process,

that the incident report was fabricated, and that the report

that he turned his back and was rambling showed that the officer

could not have heard what he said.      The acting regional director

issued a response on December 30, 2019, in which he determined

the DHO reasonably found Burman guilty, no deviations from

prison policy occurred, and there were no due process

violations.     The acting regional director did find minor

administrative errors in the DHO’s report, notified the DHO, and

stated that Burman would receive an amended report.

                                   4
    Burman appealed that decision to the Central Office of

Administrative Remedy Appeal.   He argued that his due process

rights were violated by the delay between the incident and the

DHO hearing, because the incident report was fabricated, and

because the officer could not have heard what he said because he

turned away.   The Administrator denied his appeal, finding no

undue delay, no evidence of fabrication, and no other bases to

support his claims on appeal.

    Claim 3 is a general challenge to disciplinary proceedings

that resulted in the loss of good time credit. Burman provides

some additional information about Claim 3 in his objection to

the warden’s motion for summary judgment.   Without challenging

specific disciplinary proceedings, Burman states that he is

challenging the manner and means “of the proceedings that took

place” and alleges generally that those proceedings violated

unspecified parts of the constitution, that the Comprehensive

Crime Control Act violates the Ex Post Facto Clause, “the non

delegation of Power Clause, and the Separation of Power.”     Doc.

22, at *4.


                            Discussion

    The warden moves for summary judgment on the grounds that

Claim 1 is unexhausted, that Burman cannot prove his due process

claim alleged in Claim 2, and that Claim 3 is unintelligible.


                                 5
In response, Burman contends that he exhausted his remedies as

to Claim 1, that his due process rights were violated as alleged

in Count 2, and that sanctions of taking good time credits

imposed as the result of disciplinary proceedings over the past

ten years were illegal.     The warden did not file a reply.



A.   Claim 1 – Exhaustion

     There is a common law requirement that petitioners exhaust

administrative remedies before filing a § 2241 petition.1      Idada

v. Spaulding, 456 F. Supp. 3d 294, 297 (D. Mass. 2020);

see also Richmond v. Scibana, 387 F.3d 602, 604 (7th Cir. 2004);

Roland v. Houser, 21-cv-135-RRB, 2021 WL 2832940, at *4 (D.

Alas. July 7, 2021).   The BOP’s Administrative Remedy Program

provides a process for prisoners to raise and appeal issues.      28

C.F.R. §§ 542.13-542.18; see Levine v. U.S. Dep’t of Fed. Bur.

of Prisons, 20-cv-11833-ADB, 2021 WL 681689, at *2 (D. Mass.

Feb. 22, 2021); see also Doc. no. 19-1.     The Administrative

Remedy Program begins with attempting to resolve the issue

informally and then proceeds through two appeals levels.       If the

administrative process applies, a prisoner is required to

complete that process to exhaust a claim for purposes of a


     1 The statutory exhaustion requirement under the Prison
Litigation Reform Act, 42 U.S.C. § 1997e(a) does not apply to
§ 2241 petitions. Idada v. Spaulding, 456 F. Supp. 3d 294, 296
(D. Mass. 2020).

                                  6
§ 2241 petition.     Ellis v. Ciolli, No. 19 CV 50318, 2021 WL

1784753, at *2 (N.D. Ill. May 5, 2021).

    The warden contends that Burman did not exhaust Claim 1 and

provides evidence about the administrative process.     Cheryl

Magnussen, a legal assistant employed by the BOP, searched BOP

records pertaining to Burman and found two records pertaining to

Incident Report # 2680722.    Doc. 19-1, ¶ 8.    The records show

that the Northeast Regional Office denied Burman’s appeal on

March 3, 2020.     Doc. 19-2, at *47.   Burman then filed an appeal

with the Office of General Counsel on July 9, 2020.     That appeal

was returned on July 24 because Burman failed to file a copy of

the decision from the Northeast Regional Office.     He was given

fifteen days to comply with that requirement, but he did not

file anything in response to that notice.      As is noted above,

the warden did not provide a copy of the decision issued by the

Northeast Regional Office.

    Exceptions to the exhaustion requirement may exist when

that process would cause prejudice due to unreasonable delay,

the BOP cannot resolve the issue or grant the requested relief,

the appeals process would be futile because of bias or a

foregone conclusion, and when the petition raises substantial

constitutional issues.     Id.; see also Holloway v. Hillsborough

County Dep’t of Corrs. Superintendent, 21—cv-205-JL, 2021 WL

1227760, at *3 (D.N.H. Mar. 15, 2020).      In addition, waiver of

                                   7
the exhaustion requirement may be appropriate when a prisoner’s

failure to comply with the requirements of the Administrative

Remedy Program was caused by the BOP.     See Butler v. Swain, No.

EDCV 18-2433 MWF(SS), 2019 WL 4648902, at *4 (C.D. Cal. Aug. 22,

2019); Posey v. U.S. Prole Comm’n, 16-HC-2106-FL, 2018 WL

1384638, at *5 (E.D.N.C. Mar. 19, 2018).     Similarly, exhaustion

may be excused if a prisoner can show cause for the failure to

exhaust and prejudice.     See Concepcion v. Warden Allenwood FCI,

750 F. App’x 184, 185 (3d Cir. 2019); Johnson v. Kan. Parole

Bd., 419 F. App’x 867, 870 (10th Cir. 2011).

       Burman contends that he was unable to complete the appeals

process for Claim 1 because he never got a response to his

appeal from the Northeast Regional Director.    In support, Burman

filed a copy of a form he completed, which is dated June 25,

2020, and appears to be a copy of his appeal to the Office of

General Counsel.    Burman wrote on the form that the Northeast

Regional Office received his appeal on March 2 and that he never

received a response.

       When a prisoner does not receive a response within the time

allowed, he is to presume that his appeal was denied and to

proceed to the next level.     28 C.F.R. § 542.18; Gordon v.

Warden, 20-cv-2419, 2021 WL 780762, at *3 (M.D. Penn. Mar. 1,

2021).    According to Burman’s version of events, that is what he

did.     When he received no response from the Regional Director,

                                   8
he filed an appeal with the Office of General Counsel and

explained that he had received no response from the Regional

Director.   The Office of General Counsel, however, required him

to provide a copy of the decision issued by the Regional

Director.   Burman contends that he did not receive any response

to his appeal from the Regional Director.   For that reason,

Burman contends that he could not comply with the Office of

General Counsel’s requirement that he provide a copy of a non-

existent decision, which would make any further attempt to

exhaust administrative remedies futile.

     The record is not sufficiently developed to determine

whether a written decision was issued by the regional director

or whether Burman received a copy of the decision.2   If not, as

Burman contends, he could not be required to send a copy of a

decision he never received to the Office of the General Counsel,

as he was directed to do.   For that reason, the record does not

show, based on undisputed facts, that Burman failed to exhaust

available administrative remedies.   Summary judgment is denied

as to Claim 1, without prejudice to filing a motion for summary

judgment with adequate support to show a failure to exhaust




     2 In contrast, the record is amply developed with respect to
the decision, Burman’s appeals, and the administrative responses
relevant to Claim 2.

                                 9
administrative remedies or to show that the warden is entitled

to summary judgment on the merits of Claim 1.



B.   Claim 2 – Violation of Due Process

         Claim 2 addresses Incident Report # 336215, which occurred

on September 20, 2019, when an officer reported that Burman

failed to comply with an officer’s order to submit to handcuffs,

became disruptive, and cursed and said he would assault any

staff member who entered his cell.     Burman alleges that the

proceedings for Incident Report # 3306215 violated his due

process rights because the hearing officer believed the

officer’s statement in the incident report instead of Burman’s

version of events and because the hearing officer refused to

review the security camera for video of the incident.3    In his

objection to the warden’s motion for summary judgment, Burman

adds that delay between the incident and the DHO hearing

violated BOP Program Statements 5209.09 and 5270.11 and due

process.




     3 Although Burman mentions the right to remain silent, he
alleges nothing that occurred in the disciplinary proceedings
that would implicate that right.

                                  10
    1.   Violation of Program Statements

    Burman’s addition in his objection of allegations that the

DHO violated Program Statements is unavailing.    Violation of BOP

Program Statements does not provide grounds to support habeas

corpus relief.   Reeb v. Thomas, 636 F.3d 1224, 1227 (9th Cir.

2011).   Therefore, to the extent Claim 2 is based on violations

of BOP Program Statements, it fails.



    2.   Delay

    To show a due process violation based on delay between a

disciplinary incident and the disciplinary hearing, Burman must

show that the delay was unreasonably long and was prejudicial.

See United States v. Tores-Santana, 991 F.3d 257, 264 (1st Cir.

2021).   Burman has not shown that the time between the incident

report, on September 22, 2019, and the hearing, on October 15,

2019, was unreasonable or prejudicial.     Therefore, Burman has

provided no grounds to show a due process violation based on the

time between the incident report and the hearing in his case.



    3.   Evidentiary Basis for the Decision

    Burman also challenges the evidentiary basis for the DHO’s

decision.   He argues that the DHO should have believed him

rather than the officer who completed the incident report.     In

support of his appeals of the DHO’s decision, Burman argued that

                                11
the incident report was fabricated.    That theory was

unsuccessful.   He does not raise the fabrication theory in

support of his § 2241 petition.

    In prison disciplinary hearings that may result in the loss

of good time credit, a prisoner has a due process right to

advance written notice of the charges, an opportunity to call

witnesses and present documentary evidence, and a written

statement of the factfinder on the evidence and reasons for the

decision.    Superintendent v. Hill, 472 U.S. 445, 454 (1985).   A

DHO’s finding on a disciplinary matter complies with the

requirements of due process as long as it is supported by “some

evidence.”   Id. at 455; accord Rivera v. Warden, 20-cv-918-JL,

2021 WL 1894499, at *2 (D.N.H. Apr. 22, 2021).

    In this case, the officer’s incident report provided some

evidence to support the DHO’s finding that Burman refused to

comply with the officer’s order and threatened prison staff.

The DHO explained why he found the officer’s report more

credible than Burman’s version of the incident.    There is no

evidence of bias.    Burman provides no basis to conclude that any

due process violation occurred in the DHO’s report that found

him guilty of the charged violation.




                                  12
     4.   Video Footage of Incident

     Burman also argues that the DHO should have reviewed video

from a security camera and that by failing to do so he prevented

Burman from presenting his defense.   As the warden points out,

however, the record does not support Burman’s argument.

     There is no indication in the DHO’s report that Burman ever

asked for security camera video footage or asked the DHO to look

for or review such evidence.   Further, Burman did not raise that

issue in his appeals to the Regional Director and the Office of

General Counsel.   For those reasons, his claim based on a theory

that he was denied an ability to prove his defense because the

DHO did not provide or review footage from a security camera was

not exhausted.

     Under these circumstances, Burman cannot bring a claim in

support of his § 2241 petition that his due process rights were

violated by the lack of video footage from a security camera.


C.   Claim 3 – Sanctions of Taking Good Time Credit

     In Claim 3, Burman generally challenges decisions over ten

years that resulted in taking good time credits.      He makes no

specific allegations as to any particular incident and makes no

showing as to how any of his constitutional rights were

violated.   Therefore, Burman does not state a claim on which

relief may be granted.


                                13
                              Conclusion

      For the foregoing reasons, the warden’s motion for summary

judgment (document no. 19) is granted as to Claim 2 and Claim 3.

The motion is denied as to Claim 1, without prejudice to filing

a motion for summary judgment with adequate support to show a

failure to exhaust administrative remedies or to show that Claim

1 fails on the merits.

      SO ORDERED.



                                ______________________________
                                Joseph A. DiClerico, Jr.
                                United States District Judge
July 14, 2021

cc:   Allah Burman, pro se.
      Seth R. Aframe, AUSA.




                                 14
